 THE MENNEN COMPANY355THE MENNEN COMPANYandINTERNATIONAL CHEMICALWORKERS UNION, AFL,PetitionerandINTERNATIONALUNION, UNITED AUTOMOBILE WORKERS OF AMERICA,LOCAL 649, AFL. Case No. 4-RC-2197. April21, 1954DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Herbert B.Mintz, hearing officer. The hearing officer's rulings made atthe hearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case, the Board finds:1.The Employer isengaged in commercewithin themeaningof the Act.2.The labor organizations involved claim to representcertain employees of the Employer.3.A question affecting commerce exists concerning therepresentation of employees of the Employer within themeaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit:The Petitioner and the Employer agree that a single plant-wide unit of production, maintenance, and warehouse employeesat the Employer's Morristown, New Jersey, plant is appro-priate. The Intervenor contends that there should be one unitof production and maintenance employees and another unit ofwarehousemen because of the separate history of collectivebargaining for the two groups.The Employer is engaged in the manufacture of toiletries.Before 1953, the Employer carried on production operations ata plant in Newark, New Jersey, and warehousing and shippingoperations at a separate plant in South Kearney, New Jersey.While operating at these two locations, on November 15, 1951,and February 9, 1952, respectively, the Intervenor and theEmployer executed separate collective -bargaining contractscovering employees at the warehouse at South Kearney, andproduction and maintenance employees at Newark. Except fordifferent provisions with respect to job classifications andwage rates, both contracts are essentially the same and expireMay 15, 1954.'In 1953, the Employer transferred the operations of theNewark and Kearney plants to a new plant at Morristown,New Jersey. The Morristown plant is a one-story buildingwith a second floor over the packing room. Within this one1 The Intervenor moved to dismiss the instant proceeding on the ground that the two con-tracts constitute a bar. In view of the imminent termination of the contracts, we find thatthey do not bar a present determination of representation. Accordingly, the motion to dis-miss is hereby denied. National Clay Products Co., 98 NLRB 137.108 NLRB No. 62. 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDplant, all production,maintenance,and warehousing operationsare carried on. The production area is separated from the"storage area"by a brickfirewall which contains numerousopenings through which some of the filling and packaging ma-chinery is extended.Within the "storage area"are extensiveauxiliary facilities for the maintenance of premises and equip-ment, an inspection station for quality control,receiving andshipping offices, and a storage room for packaged goods.Manufacturing operations are conducted practically on anassembly-line basis.They beginwith the receipt of raw mate-rials at the warehouse freight entrance.From this point ware-housemen carry the raw materials to the production lines.Production employees feed the raw materials into packagingmachines on both sides of the firewall.The finished productsare then stored in the "storage area, " preliminary to shipment.Formerlyproduction,maintenance,and warehouse employeesworked in different locations and had little or no contact withone another.This situation has been changed by the consolida-tion of operations in a single plant.At therequest of the Intervenor,the Employer in February1953 recognized Rocco Pallitto as shop steward for the entireplant "since the Warehouse and Production Departments havebeen combined . . ."AlthoughtheBoard ordinarily gives great weight to bar-gaining history in making unit determinations, it does not con-sider that history decisive where, as here,significant changeshave occurred in the employer'soperations to dictate a dif-ferent result.2The history of separate bargaining for produc-tion and maintenance and warehouse employees resulted fromthe fact that production and warehousing operations werecarried on in different locations several miles apart.However,these operations have since been completely integrated andconsolidated in a single building.All employeesnow have thesame working conditions and benefits,use the same facilities,and are in frequent contact with one another.In short, theseparate operations have been merged in a single new plant.The Intervenor recognized this fact when it requested andreceived permission to appoint 1 shop steward for the com-bined operations in place of 2 stewards,1 for the Newark andthe other for the Kearney plant. In these circumstances, webelieve that only a single plantwide unit is now appropriate.3Accordingly,we find that all production,mainte-nance,andwarehouse employees at the Employer'sMorristown, New Jersey,plant, including operators,chemical operators"A," chemicaloperators"B," service-2 Fruehauf Trailer Company, 87 NLRB 589 at 591.3The Intervenor contends that in The Mennen Company, 105 NLRB 677, the Board foundthat two separate units were appropriate.The Board made no such finding.All it did findwas that the two contracts covered all the employees at the Morristown plant and were abar because they did not expire until May 15, 1954. The Board did not decide whether asingle unit or two units was appropriate. SCHERRER AND DAVISSON LOGGING COMPANY357men, freight handlers,machinists"A,"machinists "B,"electricians,setupmen "A,"setup men "B,"oilers, car-penters, porters,and truckdrivers,but excluding office clericalemployees,plant nurse, chemist,laboratory employees,watch-men, working foremen, and supervisors as defined in the Act,constitute a unit appropriate for the pur ose of collective bar-gaining within the meaning of Section9 (b) ofthe Act.4[Text of Direction of Election omitted from publication.]4At the close of the hearing, United Gas, Coke and Chemical Workers, CIO, requestedleave to intervene for the purpose of having its name placed on the ballot.As the authoriza-tion cards constituting its showing of interest are all dated subsequent to the close of thehearing, the request is hereby denied. The United Boat Service Corporation, 55 NLRB 671at 676.PHILLIP DAVISSON, WILLIAM DAVISSON, OSCAR SCHERRERANDWARNER SCHERRER, d/b/a SCHERRER ANDDAVISSONLOGGING COMPANYandINTERNATIONALWOODWORKERS OF AMERICA, Local 23-93. Case No.19-CA-834. April 22, 1954DECISION AND ORDEROn November 20, 1953, Trial Examiner Wallace E. Roysterissued his Intermediate Report in the above -entitled proceeding,finding that the Respondents had engaged in and were engagingin certain unfair labor practices,as set forth in the copy ofthe Intermediate Report attached hereto. Thereafter, theRespondents filed exceptions to the Intermediate Report anda supporting brief.The Board has reviewed the rulings made by the TrialExaminer at the hearing and finds that no prejudicial errorwas committed.The rulings are hereby affirmed.The Boardhas considered the Intermediate Report,the exceptions andbrief,' and the entire record in the cast, and hereby adoptstheTrial Examiner's findings,conclusions,and recommen-dations, with the following additions and modifications:We agree with the Trial Examiner''s conclusion that theRespondents discriminatorily refused to hire Alex Cook.However,we note certain factual omissions from the Inter-tin their brief the Respondents contend, among other things, that there is no evidence in therecord tq support the Trial Examiner's 8 (a) (3) finding that failure to hire Cook discouragedmembership in the Union. It is true that there is no specific evidence in the record to showdiscouragement. However, in the recent Radio Officers' case, the Supreme Court held that theBoard has power to draw such an inference. Like the Trial Examiner, we find that the Re-spondents' discrimination against Cook warrants an inference, which we make, that the Re-spondents thereby discouraged membership in the Union. Radio Officers' Union of CommercialTelegraphers Union, A. F. L. v. N. L. R. B., 345 U. S. 962.108 NLRB No. 75.